PER CURIAM.
The testimony is most conflicting, and the contradictions of fact so sharp that it is absolutely impossible to harmonize them upon any theory. Nearly all the witnesses called by the libelant were examined by deposition. Nearly all those called by the claimant were before the district judge. We have not been able out of this mass of contradictions to satisfy ourselves that his ultimate conclusions should he reversed, although we may not concur in all his findings. The weight of evidence seems to indicate that the tow was not steered with the care and jjrompt attention to incipient sheers which the situation called for, and that the tug laid her course closer to the northern edge of the channel than she should have done, in view of the existing conditions. Decree affirmed, without interest or costs.